Citation Nr: 0907956	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-39 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's son became permanently incapable of 
self-support prior to attaining the age of 18 years.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1951 to October 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's son was born on April [redacted], 1954, and 
attained the age of 18 on April [redacted], 1972.

3.  Undisputed evidence indicates the veteran's son was 
employed during his adult life.

4.  The veteran's son has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria to characterize the veteran's son as being 
permanently incapable of self-support prior to turning 
eighteen years of age have not been met. 38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of entitlement to helpless child 
benefits on the basis of permanent incapacity for self-
support before attaining the age of eighteen, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to the adjudication of 
the Veteran's claim, a letter dated in June 2007 fully 
satisfied the duty to notify provisions.  The Veteran was 
advised as to the type of evidence that was necessary to 
support his claim and made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  In addition, the Veteran was asked to inform the RO 
of any information or evidence that he thought would be 
supportive of the claim and asked to provide any relevant 
evidence in his possession that pertained to the claim.  
Lastly, the letter informed the Veteran of VA's duty to 
assist in obtaining evidence supportive of the claim and what 
evidence VA would make reasonable efforts to obtain.  A 
review of the claims file reveals no indication that any 
additional evidence, relevant to the issue decided herein, is 
available but not part of the claims file.

In short, the Board finds that the Veteran has been made 
aware of the information and evidence necessary to 
substantiate the claim and provided with information 
concerning the law and regulations pertaining to the claim.  
Therefore, the Board concludes that the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the Veteran. 

The Veteran seeks helpless child benefits pursuant to 38 
C.F.R. § 3.356 on the theory that his son became permanently 
incapable of self-support as a result of a heart disorder and 
associated problems before the age of eighteen, which, if 
supported by the evidence, would render the adult son a child 
of the veteran for VA purposes under 38 U.S.C.A. § 
101(4)(a)(ii).  Under 38 C.F.R. § 3.356, a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  

The Veteran's son was born on April [redacted], 1954, and thus 
attained the age of eighteen on April [redacted], 1972.  Various 
medical records establish that the veteran's son was born 
with a heart defect which caused significant problems.  For 
example, a record from the New York University Bellevue 
Medical Center dated in March 1963 reflects that at the age 
of 8 and 1/2 years, the veteran was admitted for evaluation of 
congenital heart disease.  It was noted he had a history of 
being slightly cyanotic after birth, but improved until age 
10 months at which time his parents noted that he turned blue 
with crying or activity.  Although his weight gain was 
normal, the development was described as being markedly 
retarded with sitting up occurring at age two years and 
unaided walking at 5 years of age.  At the March 1963 
evaluation he was described as small, asthenic and tremulous.  
He subsequently underwent surgery to repair a heart defect in 
July 1963.  

The veteran has submitted a copy of a school transcript which 
indicates that in 1975 the son mainly received Cs and Ds.  

A private medical treatment record dated in February 1985 
noted that the son had a tetralogy fallot which had been 
corrected and was asymptomatic.  A record dated in February 
1986 notes again that the disorder was corrected and 
clinically asymptomatic, but further stated that he should 
avoid any work which required great stress physically or 
mentally.  

In a written statement dated in August 2007, the veteran 
provided a time line of his son's medical problems.  He noted 
that with help the son had opened a candy store.  Later, when 
he could not do that any more, the veteran reported that his 
son became a lottery agent.  His son had resigned the 
position because of shortness of breath and swelling of the 
legs.  This statement is supported by a document dated in 
August 2007 from the lottery commission which indicates that 
the son's concession was canceled as he had resigned due to 
reasons of health.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 
eighteen, have become permanently incapable of self-support 
before the age of eighteen, or be between the ages of 
eighteen and twenty-three and pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).  To establish entitlement to the 
benefit sought on the basis of being a helpless child, 
various factors under 38 C.F.R. §3.356 are for consideration.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of eighteen years, may be so held at a later date even 
though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support. 
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further. Id.

Thus, the issue which must be resolved in this case is 
whether the Veteran's son became permanently incapable of 
self-support by reason of mental or physical defect before 
turning eighteen years old.  After a full review of the 
record, including the contentions of the Veteran, medical 
records from child hood and adult years, and the report from 
the former employer, the Board unfortunately concludes that 
the claim must be denied.  In making this determination, the 
Board concedes that the evidence of record clearly shows that 
the son has had a heart disorder since birth.  However, the 
Board disagrees with the Veteran's assertion that his son was 
permanently incapable of self-support as of the age of 
eighteen because of this condition.

The evidence referenced above reveals that the Veteran 
endured a great deal of difficulty during his childhood as a 
result of medical problems.  However, it does not indicate 
that he experienced the significant limitation of functioning 
he presently has or that he was incapable of self-support at 
the time he reached the age of eighteen.  Prior to age 18, 
the son underwent an operation with good results and which 
reportedly resulted in the heart disorder being asymptomatic 
when seen in 1984.  This evidence does not demonstrate that 
the Veteran's son was incapable of self support by reason of 
a physical defect.  Additionally, there is no evidence that 
the Veteran's son was impaired mentally.  As noted, the 
Veteran sent a report from his school reflecting the years 
1972 through 1975.  This report shows that the veteran 
received primarily C's and D's for courses taken during this 
time; this evidence does not demonstrate a mental defect.  
There is no other evidence of record to suggest a mental 
defect.  The comment that the Veteran's son is to avoid work 
that requires great mental stress does not rise to the level 
of mental impairment.  The statement is not a diagnosis, but 
only a recommendation made when he was 32 years of age.  On 
the basis of this evidence, the Board cannot find that that 
Veteran's son was permanently incapacitated at or before age 
eighteen.

The son's activities after he turned eighteen years old 
support the Board's decision that he was not permanently 
incapacitated at or before age eighteen.  This evidence 
reveals that the son worked at two different jobs.  As such, 
the Veteran's employment cannot be considered intermittent, 
tryout or unsuccessful.  Rather, his employment history 
reveals that the son had the ability to support himself.

Thus, the evidence does not demonstrate that the son's 
medical problems permanently prevented him from being capable 
of self-support prior to reaching the age of eighteen.  In 
fact, the evidence discussed above clearly shows that the 
Veteran's son was able to maintain substantially gainful 
employment after his eighteenth birthday.  In this situation, 
however, the law requires that a veteran's child be 
permanently incapable of self-support by the age of eighteen 
years in order to be entitled to compensation for a 
disability.  The preponderance of the evidence is clearly 
against such a finding in this case.  As such, the Board has 
no choice but to deny the Veteran's claim.




ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of eighteen is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


